Title: From Alexander Hamilton to the President and Directors of the Bank of New York, 16 August 1791
From: Hamilton, Alexander
To: President and Directors of the Bank of New York



Ty Dept. 16 Aug. 1791
Genn.

You will please to cause to be paid to Willm. Seton Esqr such sums not exceeding in the whole One Hundred & fifty Thousand Dollars as he may require to be applied by him towards purchases of the Public Debt at the request of the Trustees of the Sinking Fund. The advances you shall make, when known, will be covered in the requisite forms.
Yours &c
A Hamilton
